Citation Nr: 0409069	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.  

2.  Entitlement to financial assistance for the purchase of 
an automobile and adaptive automobile equipment, or for 
adaptive automobile equipment only.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2000, at which time the issue of the 
veteran's entitlement to an increased rating for 
postoperative residuals of a right knee injury was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, so that additional 
development could be undertaken.  Parenthetically, it is that 
in June 2000 the Board denied the veteran's claim of 
entitlement to service connection for numbness of the right 
foot, claimed as secondary to the service-connected right 
knee disorder.

During the course of the remand, the veteran initiated an 
appeal with respect to an April 2001 decision by which the RO 
denied entitlement to financial assistance for the purchase 
of an automobile and adaptive automobile equipment, or for 
adaptive automobile equipment only.  Following the RO's 
issuance of a statement of the case as to that matter, the 
veteran perfected his appeal with respect to his request for 
financial assistance for the purchase of an automobile and 
adaptive automobile equipment, or for adaptive automobile 
equipment only.  

By rating action in November 2002, the RO granted service 
connection for degenerative arthritis of the right knee and 
assigned a separate, 10 percent rating therefor.  Following 
notice to the veteran of the action taken, he indicated in a 
written statement received in December 2002 that he was 
satisfied with the action taken regarding his right knee 
arthritis, while continuing to challenge the 30 percent 
rating assigned on the basis of subluxation and instability 
of the right knee.  In light of the veteran's withdrawal of 
that portion of his appeal regarding the 10 percent rating 
for right knee arthritis, the Board lacks jurisdiction to 
review that matter.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran if further action is required on his part.


REMAND

Pursuant to his request, the veteran was afforded a video 
conference hearing before the undersigned in June 2003, a 
transcript of which is on file.  At that time, the veteran 
was instructed that the record would be held open for a 
period of 30 days so that any additional evidence could be 
submitted.  It is noted that the Board received additional 
evidence later in June 2003, albeit without a waiver of 
initial RO consideration.  Inasmuch as the veteran is 
entitled to have all pertinent evidence initially reviewed by 
the RO, remand to the RO is required.  

In addition, further procedural and evidentiary development 
of this matter is found to be in order.  In this regard, it 
is noted that compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), is lacking in this instance.  In this regard, it is 
noted that the VCAA notice provided regarding the claim for 
increase for right knee disability does not meet the 
requirements set forth in the holdings of the United States 
Court of Appeals for Veterans Claims in Charles v. Principi, 
16 Vet.App. 370 (2002), and Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  No VCAA notice, other than that set 
forth in a statement of the case or supplemental statements 
of the case, is shown by the record to have been attempted in 
terms of the veteran's request for financial assistance for 
the purchase of an automobile and adaptive automobile 
equipment, or for adaptive automobile equipment only.  
Further actions by the RO are likewise needed to ensure that 
the VCAA notice is consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 C.F.R. § 3.159 
(2003), particularly in terms of whether the veteran has been 
prejudiced by the VA's issuance of such notice outside the 
chronological sequence set forth in the above-cited statutes 
and regulation.

The record reflects that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) for some time, although only a limited number of 
pertinent records from that agency are currently on file.  
Efforts to obtain the SSA records are necessary.  Retrieval 
of updated VA treatment records is also needed, and it is 
noted that the veteran has previously participated in a VA 
program of vocational rehabilitation training and has 
requested reentry into such training, but not all pertinent 
records relating to his Chapter 31 involvement are now on 
file.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims of 
entitlement to a schedular and/or 
extraschedular rating in excess of 30 
percent for postoperative residuals of a 
right knee injury, and for entitlement to 
financial assistance for the purchase of 
an automobile and adaptive automobile 
equipment, or for adaptive automobile 
equipment only.  The veteran must be 
notified what portion of that evidence VA 
will secure, and what portion he himself 
must submit.  The RO should advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that the veteran provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address the question of whether the 
veteran has been prejudiced by the VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The RO should obtain any and all VA 
medical records, not already on file, 
which pertain to examination or treatment 
afforded the veteran for his service-
connected postoperative residuals of a 
right knee injury since September 2002.  
Once obtained, such records must then be 
added to the claims folder.  

3.   The RO must obtain any and all 
records relating to the veteran's 
participation in a VA program of 
vocational rehabilitation training 
undertaken under 38 U.S.C.A. Chapter 31, 
including any counseling subfolder, for 
association with the claims folder.  
Unconfirmed information indicates that 
prior attempts at Chapter 31 training 
have been undertaken, although the dates 
and locations thereof are unclear.  

4.  The RO should obtain any and all 
medical records utilized and/or compiled 
by the SSA with respect to any 
application for disability benefits from 
that agency.  Once obtained, such records 
must be made a part of the claims folder.  

5.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his service-connected postoperative 
residuals of a right knee injury.  The 
claims folder in its entirety must be 
made available to the examiner for review 
and such examiner must reference in 
his/her report whether in fact the claims 
folder was reviewed.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must respond to each of the 
following:

(a)  Is there present or absent 
ankylosis of the right knee 
attributable to the service-
connected postoperative 
residuals of a right knee 
injury?  If so, the degree to 
which the right knee is 
ankylosed must be specified in 
degrees of flexion.  

(b)  Is there present or absent 
an impairment of the tibia or 
fibula attributable to the 
service-connected postoperative 
residuals of a right knee 
injury, and, if so, does the 
impairment entail nonunion with 
loose motion and require use of 
a brace?  

(c) The examiner must determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability.  If 
feasible, any determination 
should be expressed in terms of 
the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(d)  The examiner must express 
an opinion on whether there is 
objective evidence of right 
knee pain.  If so, the degree 
of pain should be quantified 
and whether such objectively 
demonstrable pain significantly 
limits functional ability 
during flare-ups or when the 
affected part is used 
repeatedly over a period of 
time must be addressed.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.  

(e)  The examiner must offer a 
professional opinion, with 
supporting rationale, as to 
whether it is at least as 
likely as not that the 
veteran's service-connected 
postoperative residuals of a 
right knee injury solely 
results in a loss of use of his 
right lower extremity?  Use by 
the examiner of the "at least 
as likely as not" language in 
responding is required.
6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
7.  Lastly, the RO must readjudicate the 
merits of the claims of entitlement to a 
schedular and/or extraschedular rating in 
excess of 30 percent for postoperative 
residuals of a right knee injury and 
entitlement to financial assistance for 
the purchase of an automobile and 
adaptive automobile equipment, or for 
adaptive automobile equipment only.  Such 
readjudication must be made on the basis 
of all of the evidence of record, 
inclusive of that submitted subsequent to 
the June 2003 hearing, and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
opinions of Federal courts interpreting 
such body of law, as well as DeLuca v. 
Brown, 8 Vet.App. 202 (1995), as 
applicable.  
If extraschedular entitlement is found, 
referral of the case to the VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain 



additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




